DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendment/remarks filed 6/16/2021.
Amendment to the claim 18, acknowledged and accepted, the objection has been withdrawn.
Response to Remarks
Applicant's remarks filed 6/16/2021, have been fully considered but they are not persuasive.  Examiner has reviewed remarks presented by the Applicant, but believes the prior art to Jordan et al (Jordan) clearly discloses limitation contrary to the remarks presented by the applicant.  Applicant remarks, Jordan et al (Jordan), fails to disclose “a piston mounted adjacent to the sealed pressure chamber, wherein the piston is configured to contact the sealed pressure chamber in response to an applied pressure." 
Examiner respectfully disagrees.  
Jordan discloses pressure chamber 56 disposed in the housing configured to interact with sense element opening 60 or sense element 58, the sense element 58 is in fluid communication with the pressure chamber 50, wherein the piston is configured to contact the sealed pressure chamber in response to an applied pressure (the sense element 58 is configured to measure a pressure within the pressure chamber 50 in order to maintain pressure within the sealed pressure chamber).  Further yet the mechanical connection volume 98 is in fluid communication through the sense element opening 60 with a sense element chamber volume 100 of a sense element chamber 102. In this manner the sense element 58 is in fluid communication with the pressure chamber while not interrupting the flow path (paras. 0054, 0055, 0064); figs. 4, 9, 13).  Jordan therefore discloses piston mounted adjacent to the sealed pressure chamber, wherein the piston is configured to contact the sealed pressure chamber in response to an applied pressure.  Applicant’s attempt to overcome the rejection is deemed not persuasive, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jordan et al (hereinafter Jordan) (US 2019/0001765).
	Regarding claim 1, Jordan discloses a tire pressure monitor (abstract) comprising: 
a printed circuit board (PCB) (circuitry unit 208) (para. 0119); 
a sealed pressure chamber mounted to the PCB (housing includes a sealed pressure chamber and a sense element is in pressure communication with the pressure chamber) (abstract; paras. 0004, 0120); 
a piston mounted adjacent to the sealed pressure chamber (pressure chamber 56 with sense element opening 60 or sense element 58, the sense element 58 is in fluid communication with the pressure chamber 50), wherein the piston is configured to contact the sealed pressure chamber in response to an applied pressure (the sense 
a liquid (fluid) within the sealed pressure chamber, wherein translation of the piston causes the liquid to apply pressure to a pressure sensor (para. 0053); and 
the pressure sensor mounted within the sealed pressure chamber, wherein the pressure sensor (sense element 58) is configured to detect the applied pressure (para. 0091, see also fig. 13).  
	Regarding claim 4, Jordan discloses a housing (housing 42, fig. 3) that contains the PCB (board circuitry unit 208 having board surface 295, forming a part of the housing 242, figs. 37A, 37B) and at least a portion of the sealed pressure chamber (para. 0119).   
	Regarding claim 5, Jordan discloses a first PCB to which one or more batteries are mounted (power source 106, 206), and wherein the PCB comprises a second PCB (paras. 0072, 0126, see figs. 13, 37A, 37B).   
	Regarding claim 6, Jordan discloses one or more wires that connect the first PCB to the second PCB (implicitly implied circuitry unit 108 with interface device 116) (para. 0146).  
	Regarding claim 7, Jordan discloses an electronics unit and an antenna mounted on the PCB (antenna unit 121) (para. 0145).   
	Regarding claim 8, Jordan discloses wherein the electronics unit includes at least a transmitter, wherein the transmitter is configured to use the antenna to transmit the detected applied pressure (wireless communicator 120 may be configured to communicate wirelessly, and as such include one or more of an antenna 121 for 
	Regarding claim 9, Jordan discloses wherein the electronics unit includes an accelerometer (para. 0128).   
	Regarding claim 10, Jordan discloses a pair of openings in the PCB, wherein a first opening in the pair of openings is used to receive the liquid (fluid) and a second opening in the pair of openings (opening 88, 92 and valve 48) is used to release air as the liquid is introduced (housing protrusion seal element 213 may facilitate sealing of the interior of the housing 242 and may be used to keep installed fluids internal to the housing 242) (paras. 0062, 0065, 0107).   
	Regarding claim 11, Jordan discloses a pair of plugs that seal the pair of openings to form the sealed pressure chamber (seal element 52, 64) (paras. 0065, 0107, figs. 9, 36).   
	Regarding claim 12, Jordan discloses wherein a depth of the sealed pressure chamber varies along its cross-section (barrier 124 is configured to facilitate pressure communication between the pressure chamber volume 94 and the sense chamber volume 65.  In order to facilitate such pressure communication, the barrier 124 may be elastomeric or otherwise configured to deflect (varies) as a result of pressure differential (para. 0082).   
	Regarding claims 13, 17, Jordan discloses wherein a first end of the PCB is mounted to a bottom surface of a housing of the tire pressure monitor and a second end of the PCB is mounted to a top surface of the housing such that the second end of the PCB is elevated off of the bottom of the housing of the tire pressure monitor (paras. 0119, 0120, 0121, 0122).  
	Regarding claims 14, 18, Jordan discloses wherein an antenna is mounted at the second end of the PCB such that the antenna is also elevated off of the bottom of the housing of the tire pressure monitor (the first board surface 295 and the second board surface 293 are back to back with antenna 121 shown elevated as a result) (paras. 0121, 0122).  
	Regarding claim 15, this claim is analyzed and rejected for the same reasons as claim1 because the corresponding apparatus in claim 1 and a pair of openings recited along with claim 10 can be used to practice the method steps of claim 15.  
	Regarding claim 16, Jordan discloses forming a housing that includes a battery portion (power source 206 within the housing 242, a sensor portion (sense element 258), and a mounting portion positioned in between the battery portion and the sensor portion (paras. 0118, 0119 and 0120).  
	Regarding claim 19, Jordan discloses wherein forming the housing comprises forming a bottom wall of the housing to have a curvature that matches a curvature of a rim (rim 20) to which the tire pressure monitor (element 32)  is to be mounted (paras. 0049, 0050. 
	Regarding claim 20, Jordan discloses wherein forming the housing comprises forming an opening (opening 68, fig. 4) in the mounting portion that is configured to receive a valve stem from a tire (para. 0056).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al (hereinafter Jordan) (US 2019/0001765).
	Regarding claim 2, Jordan discloses limitation with claim 1 noted above.  Jordan further discloses a pressure measuring device for a bicycle, the pressure measuring device having a pressure chamber in fluid communication with a tire assembly, a sense element configured to measure a pressure of the pressure chamber (paras. 0005, 0148), except pressure sensor comprises a micro-electro-mechanical (MEM) pressure sensor.  However, MEM-based sensors for measuring temperature, pressure, acoustic emission, strain, acceleration, etc., are notoriously known in the art.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make use of the know MEM device, since it was known in the art that its use can result in sensing the desired pressure as needed. 
	Regarding claim 3, Jordan discloses liquid or fluid within the sealed pressure chamber (abstract; paras. 0004, 0062), volume 95 of the pressure measuring device 32 may be contained by various fluidly communicating components except wherein the liquid comprises a dielectric oil.  However, Dielectric oil for instance silicon lube or oil is notoriously known for its stable properties against climatic conditions.  A person of skill in the art would be motivated to make use of dielectric oil because of its known stable properties to provide reliable pressure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.